Citation Nr: 1627084	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  14-37 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction from a 90 percent disability rating to a 70 percent disability rating for the Veteran's bilateral hearing loss, effective May 1, 2014, was proper.
 
2.  Whether the reduction from a 70 percent disability rating to a 50 percent disability rating for the Veteran's bilateral hearing loss, effective June 1, 2015, was proper.

3.  Entitlement to an increased rating for bilateral hearing loss, rated as 70 percent disabling from May 1, 2014 to June 1, 2015; and as 50 percent disabling thereafter.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:    John S. Berry, Esq.

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal of from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a May 2013 rating decision, the RO denied entitlement to a total disability evaluation based on individual unemployability (TDIU) and proposed to decrease the 90 percent disability evaluation assigned for the Veteran's bilateral hearing loss to 50 percent.  In a February 2014 rating decision, the RO decreased the assigned disability evaluation to 50 percent, effective May 1, 2014.  

In an August 2014 rating decision, the RO increased the 50 percent evaluation assigned for bilateral hearing loss to 70 percent, effective May 1, 2014.  

In a December 2014 rating decision, the RO proposed to reduce the 70 percent disability rating to 50 percent.  In a February 2015 rating decision, the RO implemented the decreased rating, effective June 1, 2015. 

The Board notes that although the issue before it was previously characterized as entitlement to an increased rating for bilateral hearing loss, Board finds that it must first determine whether the rating reduction was proper before it can address whether an increased rating is warranted.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80(1992) (where a veteran's disability rating is reduced, the Board must determine whether the reduction of the veteran's rating was proper, and not phrase the issue in terms of whether the veteran was entitled to an increased rating); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (noting the difference between rating-increase claims and rating-reduction claims); see also Brown v. Brown, 5 Vet. App. 413, 421 (1993) (when the RO reduces a disability rating, the Board is required to establish that rating reduction rather than reinstatement of rating is warranted).  As such, it has been added as a separate issue, as reflected on the title page of this decision.

The issue of TDIU has also been added as part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The decision below addresses the propriety of the rating reduction.  The issues of entitlement to a higher rating for hearing loss and TDIU are addressed in the REMAND and are remanded to the agency of original jurisdiction (AOJ) for further development.)


FINDINGS OF FACT

1.  The RO did not consider required regulatory provisions and denied the Veteran due process in its February 2014 and 2015 rating decisions, which reduced the Veteran's rating for his service-connected bilateral hearing loss from 90 to 50 percent, effective May 1, 2014 and from 70 percent to 50 percent, effective June 1, 2015, respectively.

2.  The medical evidence does not establish improvement that is actually reflected in the Veteran's ability to function under the ordinary conditions of life and work at any point since May 1, 2014.



CONCLUSION OF LAW

The RO's February 2014 and 2015 rating decisions, which reduced the Veteran's rating for his service-connected bilateral hearing from 90 percent to 50 percent and from 70 percent to 50 percent, respectively, are void ab initio; the criteria for restoration of the 90 percent rating for this condition are met at all times since May 1, 2014.  38 C.F.R. §§ 3.105, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran disagrees with the February 2014 and 2015 rating decisions that reduced the rating for his service-connected bilateral hearing loss, from 90 percent disabling to 50 percent, rated effective May 1, 2014 and later from 70 percent disabling to 50 percent disabling, effective June 1, 2015.  He contends that symptoms associated with his disability have not improved and that the reduction to a noncompensable rating was not warranted.

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e) (2015). 

A copy of a rating decisions proposing to reduce the Veteran's bilateral hearing loss from 90 percent to 50 percent was sent to the Veteran in May 2013.  A letter sent with the rating decision informed the Veteran that he would be afforded one year from the date of the letter to appeal the decision.  The Veteran was not advised that pursuant to 38 C.F.R. § 3.105(e) that he only had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 90 percent level and that he could request a predetermination hearing.  The Veteran also was not advised that lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, in fact, the letter specifically stated that the Veteran's compensation payments would continue unchanged.  

Therefore, the Board finds that the RO did not comply with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's bilateral hearing loss was not procedurally in accordance with the provisions of 38 C.F.R. § 3.105.  

The RO again proposed to reduce the Veteran's disability rating from 70 to 50 percent disabling.  In the accompanying letter dated in December 2014, he was advised that he had 60 days from the date of the letter to submit additional evidence, otherwise, the RO would reduce his evaluation and that such reduction would result in a reduction in the monthly rate of compensation.  He was also advised that he could request a personal hearing within 30 days of the notice letter.  In February 2015, the RO implemented the proposal, effective June 1, 2015.

It was not until March 2015, well beyond the 60 days since the December 2014 notice letter, that the Veteran's representative disagreed with the December 2014 proposal to reduce the evaluation of bilateral hearing loss form 70 percent to 50 percent disabling.  
  
In regards to the December 2014 notice letter proposing to reduce the Veteran's disability rating from 70 to 50 percent, the Board finds that the RO technically did comply with the procedural requirements of 38 C.F.R. § 3.105.

Overall, in light of the confusion surrounding the original rating reduction from 90 to 50 percent disabling, which was not in compliance with 38 C.F.R. § 3.105, the RO's subsequent decision determining that an increased 70 percent disability was warranted, and the RO's actions just a few months later again proposing to reduce the rating assigned for the Veteran's hearing loss, the Board will review the entire appeal period since May 1, 2014.  Reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  "[T]he Board must 'establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'" Green v. Nicholson, 21 Vet. App. 512 (2006).

Historically, in a March 2011 rating decision, the RO increased the rating assigned for bilateral hearing loss from 30 percent to 90 percent disabling, effective February 18, 2011.  On February 4, 2013, the Veteran filed a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability" and cited his hearing loss as the service-connected disability that prevented him from following any substantially gainful occupation.  The Veteran was afforded a VA audiological evaluation in May 2013, which revealed puretone threshold averages and speech recognition scores suggestive of an improvement in the Veteran's hearing acuity.  However, the VA examiner also reported that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  The Veteran claimed that without the use of his hearing aids, he could not hear anything.  The examiner noted that the Veteran did not respond appropriately in conversation when he was not using his hearing aids.  The examiner opined that the Veteran's hearing loss, in part, rendered him unable to secure and maintain substantially gainful employment, for both physical and sedentary environments that would require consistent and frequent oral/aural communication.  The examiner also specifically noted that the Veteran's hearing acuity had worsened at ratable frequencies in each ear since the prior September 2009 VA examination.  

As a result of the May 2013 VA audiogram findings only, in a May 2013 rating decision, the RO, inter alia, proposed to decrease the 90 percent disability evaluation assigned for the Veteran's bilateral hearing loss to 50 percent.  Subsequently, in a February 2014 rating decision, the RO decreased the assigned disability evaluation to 50 percent, effective May 1, 2014.  

In March 2014, the Veteran filed a notice of disagreement, in which he specifically reported that he wished to appeal the reduction of his disability evaluation for bilateral hearing loss from 90 to 50 percent and submitted a letter and audiogram results from his private audiologist, Dr. G. Wyeno.  Dr. G. Wyeno reported that the audiological evaluation showed profound sensorineural hearing loss in the left ear and profound mixed hearing loss in the right ear.  Based on Dr. G. Wyeno's numerical interpretation of the audiogram results, in an August 2014 rating decision, the RO then increased the 50 percent rating to 70 percent, effective May 1, 2014.  

On his October 2014 substantive appeal, the Veteran indicated that his hearing did not improve.  In conjunction with his appeal, he submitted an audiological report form Dr. C.A. Foss dated in October 2014.  Dr. C.A. Foss noted the Veteran's reports of difficulty with understanding conversation in all living situations, even with the use of hearing aids.  Dr. C.A. Foss noted that the Veteran's September 2014 audiogram revealed severe to profound hearing loss with very poor auditory word recognition ability.  Based on Dr. C.A. Foss's numerical interpretation of the audiogram results, in August 2014, the RO again proposed to reduce the rating, this time from a 70 percent disability evaluation to a 50 percent evaluation.  In a February 2015 rating decision, the RO implemented the reduction, effective June 1, 2015.  

In March 2015, the Veteran's representative disagreed with the December 2014 proposal to reduce the evaluation of bilateral hearing loss form 70 percent to 50 percent disabling, maintaining that the Veteran's hearing loss disability had not improved, was profound, and necessitated him to communicate mostly through his wife.  

In a statement from the Veteran's spouse submitted in March 2016, she stated that the Veteran's hearing loss has not improved and has continually decreased.  She reported that his hearing is almost completely gone, even while using his hearing aids.  She explained that when she speaks directly to his face, he is unable to hear her.  He routinely asks her before bed if she has anything that she wants to say to him because once he takes out his hearing aids, "the world goes dead".  She reported that he has lost his direct communication with family and friends.  The loss of his ability to communicate, especially with his two sisters has been a great loss to him.  She stated that his hearing loss also affects his safety as he can no longer hear the safety sirens warning of a fire or tornado.  He also quit driving because he could no longer hear the traffic around him.  She stated that the quality of his life has been negatively impacted by his hearing loss.  

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When the RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c) (2015).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13 (2015).  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10 (2015).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).

A review of the RO's February 2014 and 2015 decisions, the August 2014 statement of the case (SOC), and the February 2015 supplemental statement of the case (SSOC), reflect that the RO appears to have essentially analyzed the issue of the reduction of the 90 percent and 70 percent ratings just as it would a claim for an increased rating.  Although the RO merely listed the provisions of 38 C.F.R. § 3.105 in the SOC and SSOC and the provisions of 38 C.F.R. § 3.344 in the SSOC, the RO's analysis in the February 2014 and 2015 rating decisions, the SOC and SSOC only discussed the numerical findings of the audiograms and the criteria at Diagnostic Code 6100.  The RO did not discuss other favorable evidence.  The RO completely failed to discuss the provisions of 38 C.F.R. § 3.344 in its analysis.  Rather, in a conclusory statement, in the February 2014 rating decision, the RO stated that the evidence showed that the condition has improved.  In the February 2015 rating decision and SSOC, the RO determined that the severity of the Veteran's bilateral hearing loss had lessened in severity and there was improvement.  However, the RO did not discuss the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work." Id.; Brown, 5 Vet. App. at 413.  As the RO did not discuss in any way improvement in the Veteran's ability to function, it does not appear that the RO's analysis was in compliance with 38 C.F.R. § 3.344 and Brown.  

Here, the Board notes the RO's frequent changes in the assigned disability rating from 90 to 50 to 70 to 50 percent within a short period of time based solely on audiogram results.  However, despite the appearance of bursts in improvement regarding the Veteran's hearing loss, overall the Veteran's and his spouse's contentions, as well as the notes provided by the various VA and private examiners suggest that there was not improvement actually reflected in the Veteran's ability to function under the ordinary conditions of life and work.

Since the February 2014 rating decision that accomplished the reduction of the 90 percent evaluation for the Veteran's service-connected bilateral hearing loss did not properly apply the provisions of 38 C.F.R. § 3.344, the reduction is void ab initio.  The appropriate remedy in this case is a restoration of the 90 percent evaluation effective on the date of the reduction.  See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).  Likewise, the February 2015 rating decision that accomplished a reduction in rating to 50 percent (that was later increased to 70 percent and decreased again to 50 percent) also did not properly apply the provisions of 38 C.F.R. § 3.344 and the reduction is void ab initio.  Ultimately, the 90 percent disability rating must be restored effective May 1, 2014.  

The Board is remanding entitlement in excess of 90 percent in the remand below.


ORDER

Restoration of the 90 percent disability evaluation for bilateral hearing loss is granted, effective May 1, 2014, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Having determined that restoration of the Veteran's 90 percent rating for his bilateral hearing loss is proper, the Board must now determine whether entitlement to a rating in excess of 90 percent is warranted at any point during the pendency of the Veteran's claim.  This is so because the current appeal stems from the Veteran's application for a TDIU, which the RO considered to encompass a claim for a higher rating for his service-connected bilateral hearing loss.  Additionally, a VA audiology clinic note dated in March 2014 noted the Veteran's reports of decreased hearing since he was last tested in June 2013.  In a March 2016 statement from the Veteran's spouse, she indicated that the Veteran's hearing has continued to decrease.  The record reflects that the Veteran was last afforded a VA examination regarding his hearing loss in May 2013.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in light of the Veteran's apparent indication of a worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's bilateral hearing loss.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issues on appeal. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1. Provide the Veteran with a VA examination to determine the severity of his hearing loss disability.

The examiner is asked to report as to the functional effects of the Veteran's hearing loss.

2.  Then readjudicate the appeal, to include the issue of entitlement to TDIU.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


